

115 S3044 IS: National Defense Accelerator Network Act of 2018
U.S. Senate
2018-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3044IN THE SENATE OF THE UNITED STATESJune 11, 2018Mr. Rounds introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo establish the National Defense Accelerator Network pilot program.
	
 1.Short titleThis Act may be cited as the National Defense Accelerator Network Act of 2018. 2.National Defense Accelerator Network pilot (a)FindingsCongress makes the following findings:
 (1)Defense Innovation Unit Experimental (DIUx) has spurred investment from private venture capital into businesses and academic institutions, which do not have a traditional relationship with the Department of Defense, that focus on national defense solutions. Since June 2016, seven startups supported by Defense Innovation Unit Experimental have raised close to $720,000,000 in subsequent rounds of private venture capital funding.
 (2)An innovation ecosystem can be developed based on a hub and spoke network closely aligned to public research universities in partnership with the government and private capital.
 (b)Sense of CongressIt is the sense of Congress that— (1)while Defense Innovation Unit Experimental has been able to attract early stage private capital to dual-use start-ups, more needs to be done to re-establish a dual use innovation ecosystem in the United States similar to what was created in the 1950s and early 1960s in radar and microelectronics technologies;
 (2)this older ecosystem eventually evolved into the globally dominant commercial information technology industry primarily based in Silicon Valley but was initially jump-started based on a partnership between the Government, leading universities, and the private sector; and
 (3)new innovation networks should be developed and incubated that would be comprised of businesses and academic institutions, which do not have a traditional relationship with the Department of Defense, to enable the Department to stabilize and then hopefully begin to close the digital and technological gap that is beginning to emerge in many key areas with United States competitors.
				(c)Pilot required
 (1)In generalThe Secretary of Defense shall conduct a pilot program to assess innovation network capabilities. (2)Establishment of networkIn carrying out the pilot program required by paragraph (1), the Secretary shall establish a network of the dual-use startups produced under the pilot program. Such network would be known as the National Defense Accelerator Network.
 (3)Initial test phaseIn carrying out the pilot program required by paragraph (1), the Secretary may carry out an initial test phase at one leading university that—
 (A)has an established leadership team that is intimately familiar with the workings of In-Q-Tel and Defense Innovation Unit Experimental; and
 (B)has established relationships with leading venture capital firms and other sources of early stage financial capital.
 (4)Producing dual-use startupsThe pilot program required by paragraph (1) shall be a pilot program to assess the ability to produce dual-use startups focused on priority defense technology that attract seed and round A financing from premier venture capital firms in the United States.
 (5)ScalabilityThe Secretary shall ensure that the pilot program conducted under paragraph (1) is designed to be scalable and, if successful, enlarged to consist of at least 10 and not more than 20 leading regionally-based public research universities.
 (d)Semiannual reportsNot less frequently than once every six months for the first two years of the pilot program conducted under subsection (c), the Secretary shall brief the congressional defense committees on the progress of the Secretary in carrying out the pilot program.
 (e)FundingOf the amounts appropriated or otherwise made available by this Act for the Industrial Base Analysis and Sustainment program (IBAS), Defense Innovation Unit Experimental, the Rapid Innovation Fund (RIF), and for any purpose relating to strengthening and improving the defense industrial base, $5,000,000 shall be available to carry out the pilot program required by subsection (c).
 (f)Congressional defense committees definedIn this section, the term congressional defense committees has the meaning given such term in section 101 of title 10, United States Code.